 A. SIEGEL & SONS, INC.Order471IT IS HEREBY ORDERED that the petition herein be, and it hereby is,dismissed.CHAIRMAN HERZOG took no part in thecon§iderationof the aboveDecision and Order.A. SIEGEL & SONS5INC.andLOCAL INDUSTRIAL UNION 80, CIO,PETITIONER.Case No. 4-RC-997.May 15, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before E. Don Wilson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are Hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.,3.A question affecting commerce exists concerning the representa-tion of employees'of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.On February 2, 1950, the Employer and Local 80, Food, Tobacco,Agricultural and AlliedWorkers Union of America, CIO, herein-after called FTA Local 80, executed a collective bargaining contractwhich provided that it was to continue in force and effect untilDecember 31, 1950.On September 27, 1950, the parties entered intoa supplemental agreement which, among other things, extended theFebruary 2 contract to December 31, 1951. The Petitioner, who filedits petition on November 9, 1950, contends that the supplemental agree-ment prematurely extended the basic contract, and, therefore, that thecontract as extended cannot operate as a bar to this proceeding.TheEmployer takes no position with regard to the contract bar issue.As the petition was timely with respect to the contract's original expi-1At the hearings,the Petitioner moved that the request to intervene of Local 80, FTADivision of Distributive,Processing and Office Workers of America,hereinafter calledthe Intervenor,be denied.The hearing officer allowed the Intervenor to participate inthe hearing but referred the Petitioner'smotion to the Board.The motion is denied forreasons set forth below.94 NLRB No. 78. 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDration date, we find that the contract does not bar a present determi-nation of representatives.24.In accordance with the agreement of the parties,' we find that allemployees at the Employer's plant in Camden, New Jersey, excludingall office and clerical employees, sales force, watchmen, truck drivers,maintenance men, chief mechanic, assistant mechanics, managers, as-sistant managers, and all other supervisors, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.5.Determination of representatives :The Petitioner contended that the Intervenor did not have sufficientinterest to appear as a party to this proceeding.In August 1950, Food, Agricultural and Allied Workers Union ofAmerica, CIO, the parent organization of FTA Local 80, concludedan agreement with United Office & Professional Workers of Americaand with Distributive Workers Union to merge into an organizationto be known as Distributive, Processing and Office Workers of America,hereinafter called DPOWA. On October 7, 1950, the merger agree-ment was ratified by the three unions in convention.On October 10,1950, at a regular membership meeting of FTA Local 80, held on duenotice and attended by a number of members in excess of the numberusually in attendance at such meetings, a motion was adopted approv-ing the withdrawal of the unit at the Employer's plant from thenewly formed DPOWA, and authorizing an application to the CIOfor a charter 4The parties stipulated that all the present officers ofthe Petitioner formerly held the same positions in FTA Local 80, andthat the Petitioner now occupies the office formerly occupied by FTALocal 80.'The record does not indicate, however, the number of em-ployees at the Employer's plant who are currently members of thePetitioner or of the Intervenor, respectively.By telegram dated October 9, 1950, FTA Division of DPOWA noti-fied the Employer that it had suspended the officers of FTA Local 80,that it claimed to be the bargaining representative under the contract,that it had appointed an administrator to carry out the terms of thecontract, and that checked-off dues should be remitted to this admin-istrator.On the following day, the Employer received a telegramfrom the Petitioner in which the same representation claim was as-serted and the same request for checked-off dues was made. Pendinga Board determination in this proceeding, the Employer, uncertain asto the identity of the bargaining representative of its employees, isholding the dues deducted in accordance with the contract.In light of the foregoing events, and upon the entire record, we2 American Steel Foundries,85 NLRB 19.3 The parties stipulated to the appropriateness of the unitset forth in the contract.4A CIO charter was awarded to the Petitioner on October 16, 1950. CENTRAL FLORIDA BROADCASTING COMPANY473conclude that the Intervenor has a sufficient interest to be permittedto intervene in this proceeding, and to be placed on the ballot a[Text of Direction of Election omitted from publication in thisvolume.]SCf. International Harvester Company, Traotor Works,89 NLRB 212.CENTRAL FLORIDA BROADCASTING COMPANYandCONGRESS OF INDUS-TRIAL ORGANIZATIONS,PETITIONER.Case No. 10-RC-1107.May15, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Morgan C. Stanford, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'1No motion to dismiss the Petition was made and no other motions made at the hearingwere referred to the Board.However, on January 22,1951, after the hearing, theEmployer filed a motion with the Board requesting a rehearing,and asking that thisproceeding be stayed for 30 days to allow it to file a brief, and that oral argument be heldbefore the Board.The Employer principally urges in support of its motion that itsinterest has been materially prejudiced because the hearing officer,at the outset of thesecond day of the hearing,improperly excludedWillO.Murrell,"the principal witnessand representative,"of the Employer.The request for oral argument and a stayof the proceedings is hereby denied,as we find that the transcript of the hearing andthe Employer'smotion papers adequately present the issues.Mr. Murrell,an attorney,is one of the owners of Station WORZ,the Employer's soleradio station.He is also its secretary-treasurer.On the first day of the hearing, heldsome 6 days before the second or adjournment date of the hearing,he and Theo Hamilton,also an attorney,entered appearances on behalf of the Employer.Murrell participatedon that day,both as a witness and otherwise,in the hearing.The hearing officer excludedMurrell,however, from the second day of hearing because of a scuffle which had occurredin the hearing room just before the hearing opened,wherein Murrell had attempted towrest from the possession of the Petitioner's representative a box of post cards directedto Station WORZ from listeners to its programs, which Murrell asserted were improperlyin such representative's possession.Twelve of these cards were later offered in evidenceby the Petitioner.We find that the hearing officer did not abuse his discretion in thusexcludingMurrell from the hearing.We further approve the hearing officer'srulingrefusing the Employer's request for an order directing the Petitioner's representativeto return the cards to the Employer,for the reason that the hearing officer was withoutauthority to make such an order.Although some of these cards were thereafter admittedin evidence,the Employer as not in any manner prejudiced thereby, because the Boardhas found it unnecessary to consider any of these cards in determining whether or not toassert jurisdiction over the Employer.We further find no merit in the Employer's contention that by Murrell's exclusion theEmployer was deprived of opportunity for producing further testimony on material issues.The only issues raised relate to the assertion of jurisdiction over the Employer and theexclusion of certain persons, alleged to be supervisors,from the unit.As to the firstof these,Murrell's testimony on the first day of hearing,apart from and without consider-ing the post cards submitted by the Petitioner,affords ample basis as hereinafter found,to justify the Board's assertion of jurisdiction.As to the second of these issues,Murrell,in testimony on the first day of hearing,stated the Employer's position as to whichemployees it contended were supervisors,and said specifically that he was not the onlyofficer of the Company familiar with these matters.Despite this assertion by Murrell,Hamilton,an experienced counsel who was not excluded from the hearing, elected notto remain but also withdrew at the time of Murrell's exclusion.In view of all the foregoing,the Employer'smotion is denied.94 NLRB No. 79.